Citation Nr: 0628655	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The service medical records (SMRs) for the veteran reflect 
that he was seen for a boil on his buttocks, characterized as 
a pilonidal cyst, in June 1973.  He underwent incision and 
drainage (I&D) at that time.  He was later seen with the same 
problem in January 1974.  The veteran was treated for a rash 
in the groin area in October 1976.  He again developed a 
draining cyst at the site of his original cyst in June 1977 
and again in September 1977.  He underwent I&D again in 
September 1977.

The veteran submitted his initial claim for service 
connection in March 2002.  Medical records from Duke 
University Medical Center and from VA document that the 
veteran has received periodic treatment for a recurring 
pilonidal cyst from 1985 to the time of his claim.  The 
records also show that the veteran had an abscess under the 
right arm in February 1989, under the left arm in May 1993, 
under the left arm in October and November 1991, under the 
right arm in June 2000, and on the right buttock in January 
2002.  In September 2002 he was noted to have continuous 
drainage from perianal cysts that appeared in different 
locations on the buttocks.  The veteran had repeated drainage 
from his pilonidal cyst as noted in treatment records through 
2005.

The Board remanded the veteran's case in March 2005.  The 
remand asked for an examination and opinion from the 
examiner.  Specifically, the examiner was asked to opine as 
to whether any other identified anal conditions, including 
anal fissures or perirectal ischial fossa abscesses were 
etiologically related to the veteran's pilonidal cyst, 
treatment for the cyst, or residuals thereof.  

The veteran was afforded an examination in August 2005.  The 
examiner noted a history from the veteran of having had boils 
under his axilla, the back of the head and groin.  On 
physical examination the examiner said that there was a small 
opening on the right buttock cheek.  The veteran also had 
several small scars around his buttock.  The examiner said 
this appeared to be chronic hidradenitis.  There was no 
evidence of an acute process.  The examiner concluded that 
the veteran previously had a pilonidal cyst but also had 
chronic perianal, groin, and axilla hidradenitis that was the 
basis of his current problems.  

The examination report, while providing a diagnosis of 
hidradenitis, did not address whether this was related to the 
veteran's service-connected pilonidal cyst.  The Board sought 
a Veterans Health Administration (VHA) opinion in June 2006.

The examiner reviewed the veteran's claims folder.  She noted 
that the information indicated that the veteran had had 
symptoms of recurrent abscesses and draining sinuses in the 
buttock area since 1975.  She also noted that the veteran had 
an initial diagnosis of pilonidal cyst and then descriptions 
of buttock abscesses and perirectal and perianal tracts and 
draining sinuses, along with extensive scarring of the 
buttock and perianal areas.  The examiner said that the 
record contained abundant documentation of spontaneously 
draining buttock abscesses, and I&D of buttock and perirectal 
abscesses.  She noted that there was evidence of one incident 
of an I&D of a right axillary abscess in 1985.  

The examiner concluded that, based on the evidence of record, 
her diagnosis for the veteran would be of chronic recurrent 
hidradenitis suppurativa with the predominant location in the 
perineum, rather than pilonidal disease.  She opined that the 
veteran's disability should be based on this diagnosis.

Both the August 2005 VA examination report and June 2006 VHA 
opinion concur that the veteran's primary medical diagnosis 
is hidradenitis suppurativa.  The June 2006 VHA opinion 
stated that, based on the evidence of record, this reflected 
the accurate diagnosis for the veteran's service-connected 
disability.  Thus it is reasonable to conclude that the 
veteran's overall disability should be characterized as to 
include hidradenitis suppurativa in addition to pilonidal 
cyst.

The Board notes that the diagnosis of hidradenitis 
suppurativa encompasses additional areas of the body beyond 
that of the original pilonidal cyst, to include the buttocks, 
perirectal area, perianal area, groin, and the axillae.  The 
veteran has not been evaluated, or his claim adjudicated, for 
the involvement of those additional areas.  Therefore a 
remand is appropriate for an examination to identify all 
involved areas so that an accurate disability rating, or 
ratings, can be made as more than one rating may be required 
to address any current disability or residuals.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his hidradenitis 
suppurativa and pilonidal cyst.  The RO 
should obtain those records that have not 
been previously secured.  

2.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected disability, to 
include hidradenitis suppurativa.  The 
examiner should provide a thorough review 
of the extent of the veteran's 
hidradenitis suppurativa and pilonidal 
cyst.  The examiner should identify any 
active processes, and also identify any 
scarring associated with past abscesses.  
The scars should be described in detail, 
to include the precise location and 
measurement of each scar as well as a 
notation as to whether each scar is 
painful, adherent, unstable, superficial 
or deep.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

